DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites Step (1) of establishing a third-order battery model of the lithium battery; Step (2) of collecting an output voltage and a total battery current of the third-order battery model under different temperatures, different system-on-chips (SOCs), and charge-discharge currents; Step (3) of adopting the likelihood function to construct an identification model; and Step (4) of substituting the collected output voltage and total battery current of the third-order battery model into the identification model to calculate the third-order battery model parameters,
Claim 6 recites a battery model construction module, configured to establish a third-order battery model of a data collection module, configured to collect an output voltage and a total battery current of the third-order battery model under different temperatures, different SOCs, and charge-discharge currents; an identification model construction module, configured to adopt the likelihood function to construct an identification model; and a parameter determination module, configured to substitute the collected output voltage and total battery current of the third-order battery model into the identification model to calculate the third-order battery model parameters.… 
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements, the data gathering step, (claim 1) “collecting an output voltage and a total battery current of the third-order battery model” (claim 6) “collect an output voltage and a total battery current of the third-order battery model” are mere data gathering that do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Furthermore, the additional elements (claim 6) the “modules” are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than using a computer as a tool to perform an abstract idea. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the data gathering steps are mere data collect steps which fall under insignificant extra solution activity and deemed insufficient to qualify as “significantly more” - see MPEP 2106.05(g). The additional elements of the modules are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and deemed insufficient to qualify as “significantly more”  see MPEP 2106.05(f). 

Dependent claims 2-5 and 7-10 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jin et al. [US Patent Application Publication 2017/0190262 A1; hereinafter “Jin”]
Regarding claim 1, Jin teaches a method for identifying third-order model parameters of a lithium battery based on a likelihood function, characterized by comprising: 
Step (1) of establishing a third-order battery model of the lithium battery (models 83, 85 - 0053); 
Step (2) of collecting of the third-order battery model under different temperatures, different system-on-chips (SOCs), and charge-discharge currents (voltage, current, may be observed over time, present conditions, step 86 – 0057); 
Step (3) of adopting the likelihood function to construct an identification model (lithium plating likelihood, step 88 – 0057); and 
Step (4) of substituting the collected output voltage and total battery current of the third-order battery model into the identification model to calculate the third-order battery model parameters (lithium plating probabilities, step 88 – 0057).

Regarding claim 6, Jin teaches a system (battery management system - 0037) for identifying third-order model parameters of a lithium battery based on a likelihood function, characterized by comprising: a battery model construction module, configured to establish a third-order battery model of a lithium battery (models 83, 85 - 0053); 
a data collection module (processor 40 – 0037) (measure current and voltage - 0038), configured to collect an output voltage and a total battery current of the third-order battery model under different temperatures, different SOCs, and charge-discharge currents (voltage, current, may be observed over time, present conditions, step 86 – 0057); 
an identification model construction module (processor 40 – 0037), configured to adopt the likelihood function to construct an identification model (lithium plating likelihood, step 88 – 0057); and 
a parameter determination module (processor 40 – 0037), configured to substitute the collected output voltage and total battery current of the third-order battery model into the identification model to calculate the third-order battery model parameters (lithium plating probabilities, step 88 – 0057).

Allowable Subject Matter
Claims 2-5 and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE (WO 2013/016188 A1) discloses a method and apparatus for optimizing a set of equivalent circuit model parameters of a battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862